64 F.3d 673
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TRADE PRODUCTS, INC., Plaintiff-Appellee,v.STUART ENTERTAINMENT, INC., Defendant-Appellant.
No. 95-1402.
United States Court of Appeals, Federal Circuit.
July 14, 1995.

APPEAL TRANSFERRED.
Before RADER, Circuit Judge.
ORDER
RADER, Circuit Judge.


1
It has come to the attention of the court that Stuart Entertainment, Inc.'s notice of appeal, which was directed to the United States Court of Appeals for the Ninth Circuit, was inadvertently sent to this court.


2
Accordingly,

IT IS ORDERED THAT:

3
Stuart's appeal is transferred to the United States Court of Appeals for the Ninth Circuit pursuant to 28 U.S.C. Sec. 1631.